Citation Nr: 0611029	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-11 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than April 5, 1999 
for the grant of service connection and award of a 100 
percent disability evaluation for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jim Lowell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
October 1969 and from September 1970 to December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003  rating decision by 
the Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO), which effectuated a December 2002 Board 
decision granting the veteran service connection for PTSD.  
The RO awarded a 100 disability evaluation effective from 
April 5, 1999.

In April 2005, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.


FINDINGS OF FACT

1. Unappealed RO rating decisions in September 1995 and April 
1997 denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  On April 5, 1999, the veteran filed a new request to 
reopen his claim of entitlement to service connection for 
PTSD; the claim was denied by the RO in a November 1999 
decision; the veteran perfected his appeal of the RO's 
determination and, in a December 2002 decision, the Board 
granted the veteran's claim for service connection for PTSD.

3.  In a February 2003 rating decision, the RO effectuated 
the Board's December 2002 decision, and granted service 
connection for PTSD, effective from April 5, 1999.


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
PTSD, prior to April 5, 1999, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A Veterans Claims Assistance Act of 2000 (VCAA) notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(West 2002 & Supp. 2005) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in July 2003 and 
March 2005 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claim, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case the veteran was not provided such 
notice in this time frame.     

However, the Board concludes that the discussion in the RO 
rating decision, the April 2004 statement of the case (SOC) 
and March 2005 supplemental statement of the case (SSOC), as 
well as the July 2003 and March 2005 VCAA letters informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC and the above noted VCAA letters informed 
him why the evidence on file was insufficient to grant the 
claim; what evidence the record revealed; what VA was doing 
to develop the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letters 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, the 
veteran's claim for an earlier effective date for the award 
of service connection for PTSD is being denied and, as set 
forth below, there can be no possibility of prejudice to the 
veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  All such 
notices provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Id. at 125.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, records used by the 
Social Security Administration in awarding the veteran 
benefits, as well as several VA examination reports.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Merits of the claim.

The veteran seeks an effective date earlier than April 5, 
1999 for the grant of service connection and award of a 100 
percent disability evaluation.  He argues that 1995 when he 
filed his initial claim for service connection is the more 
appropriate date.

A. Factual Background

A review of the record reflects that in February 1995 the 
veteran filed a claim for entitlement to service connection 
for PTSD.  

At a VA PTSD examination in August 1995, the veteran reported 
nightmares and flashbacks involving buddies being blown away 
or experiencing others coming up to him and shooting at him.  
PTSD was diagnostically assessed. 

In a September 1995 rating decision the Wichita, Kansas, VA 
Medical and Regional Office Center denied the veteran's claim 
for service connection for PTSD on the basis that a confirmed 
stressor had not been shown.  The veteran was notified of 
this determination that same month.  The veteran submitted a 
timely notice of disagreement and, in October 1995, he was 
furnished with a statement of the case addressing this issue.  
The veteran, however, failed to perfect his appeal to the 
Board and the RO's decision became final.  See 38 C.F. R. 
§§ 19.32, 20.200 (2005).

In November 1996, the veteran sought to reopen his claim for 
service connection for PTSD with the submission of service 
personnel records.  A RO rating action dated in April 1997 
once again denied the veteran entitlement to service 
connection for PTSD due to the lack of a confirmed stressor.  
The veteran was notified by a letter that same month.  This 
determination was also not appealed and became final.

On April 5, 1999 the RO received a further claim for PTSD 
from the veteran's then attorney that was subsequently 
granted by the Board in its December 2002 determination.  
This decision was based on the veteran's diagnosis of PTSD 
and evidence received in January 2002 disclosing that units 
to which he was assigned in Vietnam were exposed to hostile 
fire on periodic occasions during his time with them.  See 
Suozzi v. Brown, 10 Vet. App. 307 (1997). 

In February 2003, the RO effectuated the Board's grant of 
service connection and assigned a 100 percent disability 
evaluation for the veteran's PTSD, effective from April 5, 
1999.

During his April 2005 hearing the veteran maintained that he 
suffered from PTSD for quite some time and that January 1995 
was the more appropriate effective date for the grant of 
service connection.





B. Legal Analysis

The veteran has argued and so testified that 1995, when he 
initially applied for service connection for PTSD, is the 
more appropriate date for his award of service connection for 
PTSD.

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim by a veteran for pension may be 
considered to be a claim for compensation.  The basis of 
eligibility is determined by the facts and evidence 
presented.  38 U.S.C.A. § 5101(a); Stewart v. Brown, 10 Vet. 
App. 15 (1997); 38 C.F.R. § 3.151(a).

One additional regulation, specific to this type of case, is 
for application.  The veteran's 1999 reopened claim was 
granted on the basis of new and material evidence that had 
not previously been of record.  Where new and material 
evidence is received after final disallowance of a claim for 
service connection, and the claim is reopened and allowed, 
the effective date is either the date of receipt of the claim 
or the date on which entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400(q)(1)(ii).

Based upon a complete review of the evidence on file in this 
case, the Board finds that the effective date of April 5, 
1999 is the earliest effective date assignable for service 
connection for PTSD as a matter of law.  The date of receipt 
of the veteran's original claim seeking service connection 
for this disorder was more than one year after his separation 
from service in 1971.  Accordingly, the applicable regulation 
dictates that the effective date is the later of the date of 
receipt of the reopened claim, or the date entitlement arose.

Here, the veteran claimed service connection for PTSD in 
February 1995 and his claim was denied by a VA agency of 
original jurisdiction in September 1995.  The veteran did not 
perfect an appeal as to the RO's action.  He next sought to 
have the claim for service connection reopened, filing a 
request in November 1996.  After reviewing additional 
evidence, the RO denied the veteran's claim in an unappealed 
April 1997 rating decision. 

A new claim for service connection for PTSD was thereafter 
received by the RO on April 5, 1999.  The veteran thereafter 
perfected an appeal as to the RO's November 1999 rating 
decision denying service connection for this disorder.  After 
considering new evidence from military sources obtained in 
connection with this claim, the Board granted service 
connection, and the RO effectuated that decision, granting 
service connection, effective from April 5, 1999, the date of 
receipt of the reopened claim.  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (to the effect that "a claim must 
be filed in order for any type of benefit to be paid").

Although the veteran contends that service connection should 
be granted from 1995, when he filed an initial claim for 
service connection for PTSD, there was no objective evidence 
then on file corroborating a stressor event claimed by the 
veteran.  Moreover, in September 1995, the RO denied the 
veteran's claim for service connection for PTSD.  He did not 
perfect an appeal as to that determination and, thus, that 
determination is final.  Nor did he perfect an appeal as to 
the RO's April 1997 denial.  It was the veteran's April 1999 
reopened claim that ultimately led to the December 2002 Board 
decision and February 2003 rating action, in which service 
connection was granted and a 100 percent disability 
evaluation assigned, effective from April 5, 1999.

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for 
service connection for PTSD any earlier than that which has 
been currently assigned, i.e., April 5, 1999. See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.
ORDER

An effective date earlier than April 5, 1999 for a grant of 
service connection and eligibility for compensation for PTSD 
is denied. 




____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


